Name: Commission Regulation (EC) NoÃ 778/2007 of 2 July 2007 amending Regulation (EC) NoÃ 761/2007 fixing the import duties in the cereals sector applicable from 1 July 2007
 Type: Regulation
 Subject Matter: plant product;  trade;  EU finance
 Date Published: nan

 3.7.2007 EN Official Journal of the European Union L 173/16 COMMISSION REGULATION (EC) No 778/2007 of 2 July 2007 amending Regulation (EC) No 761/2007 fixing the import duties in the cereals sector applicable from 1 July 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 (2), and in particular Article 2(1) thereof, Whereas: (1) The import duties in the cereals sector applicable from 1 July 2007 were fixed by Commission Regulation (EC) No 761/2007 (3). (2) As the average of the import duties calculated differs by more than EUR 5 a tonne from that fixed, a corresponding adjustment must be made to the import duties fixed by Regulation (EC) No 761/2007. (3) Regulation (EC) No 761/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 761/2007 are hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 29.9.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1110/2003 (OJ L 158, 27.6.2003, p. 12). (3) OJ L 172, 30.6.2007, p. 52. ANNEX ANNEX I Import duties on the products referred to in Article 10(2) of Regulation (EC) No 1784/2003 applicable from 3 July 2007 CN code Description Import duties (1) (EUR/t) 1001 10 00 Durum wheat, high quality 0,00 medium quality 0,00 low quality 0,00 1001 90 91 Common wheat seed 0,00 ex 1001 90 99 High quality common wheat, other than for sowing 0,00 1002 00 00 Rye 0,00 1005 10 90 Maize seed other than hybrid 16,21 1005 90 00 Maize, other than seed (2) 16,21 1007 00 90 Grain sorghum other than hybrids for sowing 0,00 ANNEX II Factors for calculating the duties laid down in Annex I 29.6.2007-2.7.2007 1. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: EUR/t Common wheat (3) Maize Durum wheat, high quality Durum wheat, medium quality (4) Durum wheat, low quality (5) Barley Exchange Minneapolis Chicago     Quotation 177,83 96,05     Fob price USA   181,36 171,36 151,36 159,72 Gulf of Mexico premium  14,21     Great Lakes premium 8,69      2. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: Freight costs: Gulf of Mexico Rotterdam: 35,54 EUR/tonne Freight costs: Great Lakes Rotterdam: 31,65 EUR/tonne (1) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal the importer may benefit, under Article 2(4) of Regulation (EC) No 1249/96, from a reduction in the duty of:  3 EUR/t, where the port of unloading is on the Mediterranean Sea, or  2 EUR/t, where the port of unloading is in Denmark, Estonia, Ireland, Latvia, Lithuania, Poland, Finland, Sweden, the United Kingdom or the Atlantic coast of the Iberian peninsula. (2) The importer may benefit from a flatrate reduction of EUR 24 per tonne where the conditions laid down in Article 2(5) of Regulation (EC) No 1249/96 are met. (3) Premium of 14 EUR/t incorporated (Article 4(3) of Regulation (EC) No 1249/96). (4) Discount of 10 EUR/t (Article 4(3) of Regulation (EC) No 1249/96). (5) Discount of 30 EUR/t (Article 4(3) of Regulation (EC) No 1249/96).